DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee (US20160182009, hereinafter Bhattacharjee).
Regarding claim 16, in Fig. 7 Bhattacharjee discloses a device comprising: a semiconductor substrate (28); an acoustic reflector (14, 16, Bragg mirror, paragraph 90) formed on the semiconductor substrate; and a Lamb wave resonator (LWR, 10) formed on a side of the acoustic reflector opposite the semiconductor substrate.
Regarding claim 17, the acoustic reflector comprises a Bragg reflector (paragraph 90).
Regarding claim 18, Bhattacharjee discloses IDT electrode (18) and reflectors (20) formed on either side of the IDT electrode. 
Regarding claim 19, the electrode comprises an interdigitated electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin et al. (US20050001511, hereinafter Kalinin) in view of Bhattacharjee.
Regarding claim 1, in Figs. 1-4 Kalinin discloses a torque sensor chip (abstract), comprising: a first Lamb wave resonator (31), the first LWR at a first angle (45°) with respect to an axis of the torque sensor chip; and a second LWR (32) also formed on the side of the acoustic reflector opposite the semiconductor substrate, the second LWR at a second angle (-45°), different than the first angle, with respect to the axis of the torque sensor chip.
Kalinin fails to disclose the LWR comprising an acoustic reflector formed on a semiconductor substrate and the LWR formed on the side of the acoustic reflector.
Bhattacharjee discloses the structure of an LWR comprising an acoustic reflector (14, 16) formed on a semiconductor substrate (28) and the LWR formed on the side of the acoustic reflector. Bhattacharjee provides a plate wave device (also known as lamb wave device) capable of confining waves in the piezoelectric layer in order to reduce or avoid dissipation of acoustic radiation in a substrate. 
Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide an LWR comprising an acoustic reflector formed on a semiconductor substrate to minimize or avoid dissipation of the acoustic waves. 
Regarding claim 2, Kalinin’s Fig. 4 shows the first angle of 45° and a second angle of -45°.
Regarding claim 3, Bhattacharjee’s Fig. 7 shows the acoustic reflector comprising a Bragg reflector. 
Regarding claim 4, by definition a Bragg reflector is a combination of low and high impedance layers. 
Regarding claim 5, Kalinin shows in Fig. 4 side reflectors (identified as 25 in Fig. 3) formed on the left and right of the resonating structures (31 and 32).
Regarding claim 6, Bhattacharjee shows elements 16A and 16B the first side reflector comprises a first reflector element spaced apart from a second reflector element, and the second side reflector comprises a third reflector element spaced apart from a fourth reflector element.
Regarding claim 7, Kalinin discloses in Fig.4 the first LWR including a first set of electrodes (31) and the second LWR includes a second set of electrodes (32), and the torque sensor chip further comprises a first pair of acoustic side reflectors (25) formed on opposite sides of the first set of electrodes, and a second pair of acoustic side reflectors formed on opposite sides of the second set of electrodes.
Regarding claim 8, the first LWR resonator includes a first interdigitated set of electrodes and the second LWR resonator includes a second interdigitated set of electrodes, as shown in Fig. 4.
Regarding claim 9, Bhattacharjee discloses the acoustic reflector as a first acoustic Bragg reflector, and a second Bragg reflector formed on a side of the first and second LWRs opposite the first Bragg reflector. Please refer to Fig. 7.
Regarding claims 10 and 21, Bhattacharjee discloses the Bragg reflectors formed above and below the IDT electrodes. Bhattacharjee discloses in paragraph 4, that the confinement of the acoustic waves may be provided by reflection at a solid/air interface or by way of a Bragg reflector. Therefore, it is the examiner’s position that Bhattacharjee discloses the equivalency of using a Bragg reflector or a cavity to provide confinement of a wave. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide cavities instead of Bragg reflectors to confine the acoustic waves.
Regarding claims 11, 20 and 24, Bhattacharjee discloses in paragraph 5 the requirement of encapsulation such as hermetic packaging to protect the IDT-type devices. Therefore, the use of encapsulation to protect the sensors is old and well known in the art. 
Regarding claim 22, Kalinin discloses a torque sensor device comprising first LWR at a first angle with respect to an axis of the semiconductor device, the first LWR resonator including a first interdigitated electrode (31) and a first pair of side acoustic reflectors (25) on opposite sides of the first interdigitated electrode; a second LWR (32) also formed on the side of the first acoustic reflector opposite the semiconductor substrate, the second LWR at a second angle, different than the first angle, with respect to the axis of the semiconductor device, the second LWR resonator including a second interdigitated electrode and a second pair of side acoustic reflectors on opposite sides of the second interdigitated electrode; and a circuit configured to determine torque based on signals from the first and second LWRs.
Kalinin fails to disclose the LWR comprising a semiconductor substrate; a Bragg acoustic reflector formed on the semiconductor substrate; the first Lamb wave resonator (LWR) formed on a side of the Bragg acoustic reflector opposite the semiconductor substrate.
Bhattacharjee discloses an LWR comprising a semiconductor substrate (28); a Bragg acoustic reflector (14, 16, Fig. 7) formed on the semiconductor substrate; the first Lamb wave resonator (LWR) formed on a side of the Bragg acoustic reflector opposite the semiconductor substrate. Bhattacharjee’s invention provide a lamb wave resonator capable of confining waves in the piezoelectric layer in order to reduce or avoid dissipation of acoustic radiation in a substrate. 
Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide an LWR comprising an acoustic reflector formed on a semiconductor substrate to minimize or avoid dissipation of the acoustic waves. 
Regarding claim 23, the Bragg reflector comprises multiple layers of alternating lower and higher acoustic impedance.
Claims 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinin in view of Bhattacharjee as applied to claim 1 above, and further in view of Lohr et al. (US8015886, hereinafter Lohr).
 Regarding claims 12 and 25, the combination of Bhattacharjee and Kalinin disclose the invention as explained above, but fails to disclose a third LWR. Lohr discloses a torque sensor comprising three resonators (210, 220 and 230). The third resonator (230) is used to measure temperature by determining the frequency difference between the first two resonators. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a third resonator to measure external factors such as temperature.
Regarding claim 13, Lohr fails to disclose the third resonator being oriented at an angle of 0 degrees. Lohr does disclose optimizing the resonator (230)  to allow for the most sensitivity of frequency difference. Therefore, determining a specific value to optimize the sensitivity would have been an obvious matter of design choice. 
Regarding claim 14, the third LWR is formed on the side of the acoustic reflector opposite the semiconductor substrate, and the acoustic reflector comprises a cavity.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 15 and comprising a trench formed around at least a portion of the third LWR.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837